Citation Nr: 9904923	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, with myalgia and radiculopathy, currently evaluated 
at 20 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which granted the veteran a 20 
percent evaluation for chronic lumbar strain.  The Board 
remanded this case to the RO for further development in May 
1997.  Subsequently, having complied with the instructions on 
REMAND, the RO returned the case to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's back disability is not productive of severe 
limitation of motion, severe intervertebral disc syndrome, or 
a severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic lumbar strain, with myalgia and radiculopathy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5299-5292 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist her in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two higher 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  

The record shows that the RO granted service connection for 
chronic lumbar strain with intermittent myalgia effective 
from September 1976, based upon service medical records and a 
November 1976 VA examination.  The service medical records 
disclosed that the veteran sustained a back injury in service 
as a result of a motor vehicle accident and the VA 
examination found some mild tenderness and a full range of 
motion of the lumbosacral spine.  Thereafter, the RO awarded 
a 10 percent evaluation effective from August 1979.  The RO 
made this determination based upon an October 1979 VA 
examination which showed tenderness throughout the 
lumbosacral area, as well as pain on flexion of the 
lumbosacral spine.

The veteran's disability, characterized as chronic lumbar 
strain, with myalgia and radiculopathy, has been currently 
awarded a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.20, 4.27, 4.71a, Diagnostic Code 5299-5292 
(1998) based on limitation of motion.  Under this Diagnostic 
Code, moderate limitation of the lumbar spine is rated at 20 
percent and severe limitation of the lumbar spine is rated at 
40 percent.

Other applicable Diagnostic Codes include 5293 and 5295.  
Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation is assigned for a moderate disability 
with recurring attacks, and a 40 percent evaluation is for 
assignment with evidence of a severe disability with 
recurring attacks, with intermittent relief.  Under 
Diagnostic Code 5295, for lumbosacral strain, a 20 percent 
evaluation is assigned for a disability productive of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, while a 40 
percent evaluation is for assignment for a severe disability 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered.  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).

The veteran was afforded a VA examination in October 1995.  
She presented with complaints of recurring back pain in the 
lumbar region every one to two weeks.  This pain occasionally 
radiated into both lower extremities.  Upon examination, 
objective findings included an increased lumbar lordosis and 
tenderness over the lumbar spinous process and both 
iliolumbar areas.  The examiner found no sciatic notch or 
trochanteric tenderness, no weakness, and no paresthesias.  
Patellar and Achilles reflexes were noted as normal.  Range 
of motion for flexion was measured to 90 degrees with 
assumption of an erect position without difficulty.  
Extension was to 20 degrees, left and right lateral bending 
to 25 degrees, and left and right rotation to 25 degrees.  
These movements caused discomfort in the lumbar spine.  
Bilateral straight leg raising to 80 degrees elicited low 
back pain.  The x-ray report showed a normal lumbosacral 
spine with normal alignment of the lumbar vertebral bodies, 
and vertebral body heights and intervertebral disc spaces 
maintained.  The examiner assessed the veteran with 
symptomatic low back with transient radiculopathy into both 
lower extremities.

The veteran underwent VA neurological and spinal examinations 
in June 1998.  During the neurological examination, the 
veteran reported pain in the neck and lower back, with no 
radicular symptoms at present.  The examiner noted very poor 
neck musculature with decreased posterior neck muscle tone 
and pain on palpating the muscle insertions on the occiput.  
The veteran could perform straight leg raises to 80 degrees 
bilaterally with mild spasms of the left paraspinal area on 
flexing the torsal laterally.  Motor, sensory, and reflex 
findings were all noted as normal in the lower extremities.  
The veteran was diagnosed with cervical and lumbar strain.

During the spinal examination, the veteran complained of back 
symptomatology since 1976, with back pain presently occurring 
daily and lasting from 10 to 60 minutes.  These episodes of 
pain were normally precipitated by prolonged sitting, 
lifting, bending, stair climbing, untoward movements, and 
coughing.  The pain was located in the lumbar spine with 
occasional radiation into the lumbosacral area.  The veteran 
reported no radiculopathy into the lower extremities, but did 
describe leg cramping.

Upon examination, objective findings included a mild 
increased lumbar lordosis and tenderness over the midlumbar 
and lumbosacral areas.  There was no pelvic tilt, 
paravertebral spasm, or tenderness over the iliolumbar areas, 
sciatic notches, or trochanters.  Range of motion for flexion 
was measured to 90 degrees without difficulty.  Range of 
motion for extension was measured to 25 degrees, lateral 
bending to 35 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  These movements all elicited mild lumbar 
discomfort.  Patellar and Achilles reflexes were noted as 
normal.  There was no parathesias over the L3, L4, L5, or S1 
dermatones and no weakness of the anterior tibialis, extensor 
hallicus, extensor digitorum, or flexor hallicus.  The 
veteran was assessed with symptomatic chronic sprain of the 
lumbar spine, without radiculopathy, and the examiner 
determined that her functional loss was mild to moderate.

Based upon the above findings, the Board concludes that the 
evidence does not support an evaluation in excess of 20 
percent for chronic lumbar strain, with myalgia and 
radiculopathy.  A review of the medical evidence reflects 
that the veteran's back disability is productive of no more 
than moderate limitation of motion, and more nearly 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 5295, rather than a 40 percent evaluation 
under that Code for a severe disability.  Also examination 
have not revealed significant neurological findings to 
reasonably conclude that the veteran's disability 
approximates a severe intervertebral disc syndrome 
disability.  In so finding, the Board has taken into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40 
(1998), as well as the objective findings of pain, 
tenderness, and limited motion.  Therefore, the record does 
not show the increased severity necessary for the next higher 
evaluation and the veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that her 
back disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The veteran has alleged that her back 
disability has caused her to miss a substantial amount of 
work.  However, the veteran has not responded to the RO's 
request for employment records.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for chronic lumbar 
strain, with myalgia and radiculopathy, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


